DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 28, 2022.  Claims 1, 16, and 18 are amended.  Claims 1-21 are pending in the case.  Claims 1, 16, and 18 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on July 28, 2022, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant essentially argues that Ku, Kim, and Slocum cannot be combined with Gandhi because their combination would frustrate the teachings of Gandhi, that Gandhi itself teaches away from the claimed invention, and that Gandhi is different from the claimed invention on additional bases.  For example, Applicant argues that in Gandhi, the GUI which is currently presented is not taken into account or considered at all, which is different from the claimed invention.  Further, Applicant argues that “an immediate change to the display is a key function of the method of Gandhi….this display is automatically and immediately overwritten by the specific applications, icons, and operations defined following the context data identification and analysis….Gandhi actually teaches away from any method which the updated display is not immediately modifying the current display.  As such any attempt to combine Gandhi with any other reference which teaches features that do not display the updated icons or functions immediately and automatically on the current display and modifies the GUI immediately due to the context data, will be an impermissible, and clearly non-obvious, combination, as it will frustrate the method of Gandhi….if the method of Gandhi is modified by incorporating the features of Ku and/or Slocum, it will no longer operate, function and achieve the goal of the method of Gandhi.”
Applicant additionally argues that the independent claims are amended to clarify these distinctions (i.e. between the instant invention and Gandhi), such as by reciting updating a hidden quick setting bar, and without interrupting a currently presented content displayed for the user, the quick setting bar being updated, where the updated quick setting bar is displayed to the user only following a launching operation conducted by the user.
Applicant’s arguments are persuasive in part.  
Examiner does not necessarily agree with Applicant’s characterization of Gandhi as requiring, as a key function, the automatic and immediate overwriting of the contextually-determined applications/icons/operations.  For example, Gandhi paragraph 0064 explicitly discloses that “[t]he user may not want the device to continuously update icons on the display...the user may set preferences…to reduce the rate at which the digital assistant determines relevant applications and updates the display….”  Therefore, Gandhi does not appear to require, as a key function, that the display be immediately and automatically overwritten, or to teach away from any method in which the updated display is not immediately updated/modified.  This is in direct contrast to Applicant’s primary arguments regarding Gandhi’s alleged teaching away from the claimed invention, and regarding the impermissibility of combining the teachings of the other references with Gandhi.  Moreover, while the system of Gandhi may be different in various respects from the claimed invention, Gandhi does not appear to “criticize, discredit, or otherwise discourage the solution claimed,” and therefore cannot be said to teach away from the claimed invention.  See MPEP 2143.01.I (citing In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004)).  Therefore, Applicant’s argument that Gandhi teaches away from the claimed invention, and Applicant’s associated argument that the combination of Gandhi with Ku, Kim, and Slocum in the previous office action was improper and/or impermissible, are not persuasive.  However, these arguments are also moot in view of the new grounds of rejection provided below.
Regarding Applicant’s argument that Gandhi additionally does not take into account the currently presented content, Examiner notes that Ku and Kim, and not Gandhi, were both cited as teaching this concept (i.e. as cited in the previous office action).  This argument specifically regarding Gandhi is additionally moot in view of the new grounds of rejection provided below.  Examiner notes that Applicant has presented no argument at all regarding the teachings of Ku, Kim, and Slocum, apart from the allegation that they cannot be combined with Gandhi.
With respect to the amended independent claims, Examiner agrees that the cited references do not appear to explicitly disclose at least that the updating of the quick setting bar is performed “during said content being currently uninterruptedly presented” and “while said quick setting bar is not being displayed,” such that “only in response to a user operation for launching said quick setting bar, said one or more graphical user interface elements will be presented to the user in said launched quick setting bar.”  Therefore, Applicant’s arguments are persuasive in part, and the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-10, 13, and 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian et al. (US 20190369842 A1) in view of Kim et al. (US 20150143435 A1).
With respect to claims 1, 16, and 18, Dolbakian teaches a terminal client  for dynamically replacing interactive content in a hidden quick setting bar, comprising at least one hardware processor (e.g. paragraph 0062, column overlay (i.e. as shown in Fig. 5); paragraph 0065, contextual interface overlay available at a system level as a pane hidden from view; paragraph 0075, describing Fig. 10, device including processor 1002 for executing instructions stored in memory) adapted to perform a method; a computer program product provided on a non-transitory computer readable storage medium storing instructions for performing the method for dynamically replacing interactive content of the hidden quick setting bar (e.g. paragraph 0062, column overlay (i.e. as shown in Fig. 5); paragraph 0065, contextual interface overlay available at a system level as a pane hidden from view; paragraph 0075, describing Fig. 10, instructions stored in memory device or element 1004); and the method for dynamically replacing interactive content of a hidden quick setting bar (paragraph 0062, column overlay (i.e. as shown in Fig. 5); paragraph 0065, contextual interface overlay available at a system level as a pane hidden from view), comprising: 
monitoring user activity of a user on a terminal client and the terminal client state (e.g. paragraph 0024, collecting information in order to determined usage patterns attributable to a particular user, such as based on identity or type of user, type of location, whether user is commuting, whether user is left or right handed, male or female, etc.; user’s habits, routines, other usage data associated with computing device; paragraph 0028, tracking, recording, observing, and otherwise obtaining usage data associated with the device; learning patterns of user with respect to various applications and with respect to a specific application; paragraph 0035, orientation of device, way the user is holding the device; paragraph 0039, utilizing geolocation sensors, audio/video data in the environment around the device, etc.; paragraph 0056, available information including location, pattern, usage, orientation, motion, preference, history, etc.; paragraph 0067, overall user usage monitored; paragraph 0068, device sensors, connections to peripherals, user’s car, etc.); 
calculating a user profile based on the user activity and terminal client state (e.g. paragraph 0024, determining usage patterns attributable to particular user; paragraph 0028, learning patterns of user; paragraph 0066, creating a statistical regression profile that can be used to track the applications that a user launches, exits, or switches to over time frame; weekly profile; segmenting profile; paragraph 0068, recognizing other patterns, such as utilizing device sensors to determine user is commuting, etc.; paragraph 0069, describing pattern recognition analysis; i.e. a profile for a user, such as a statistical regression profile, is created based on the user’s activity and device state information (such as location, environment, connections, orientation, etc., gathered using device sensors));
identifying content currently presented to the user on a display of said terminal client (e.g. paragraph 0024, usage data can include current usage data; paragraph 0032, utilizing information including viewing history information; paragraph 0037, user browsing the web, spends a lot of time viewing information about Movie XYZ; observing, obtaining, analyzing this usage data, determining that data related to Movie XYZ is relevant for tonight, prioritizing media player application and loading contents of Movie XYZ prior to when the user typically watches movies; paragraph 0040, user can be (i.e., is currently) utilizing map application to get to Joe’s Grille; paragraph 0058, items the user has viewed in the past; i.e. the device collects and analyzes viewing history information, and information about applications in use, including information about applications currently in use; therefore, the device identifies content which is presented to the user on the display of the device (such as content regarding a movie the user interested in), including content which is currently presented (such as a map application currently in use)); 
selecting one or more graphical user interface elements to be presented on the quick setting bar, said selection of the one or more graphical user interface elements is based on an acquired content list which matches the user profile and a current context, said content list is acquired from a storage (e.g. paragraph 0053, dynamic determination/selection based on contextual information at the point in time; paragraph 0055, selection of relevant applications for current context determined; set of applications associated with particular context, such as “work”; determining subset of these based on current contextual values; paragraph 0056, Fig. 8(b), current context determined and, based on current context, a set of applications, functions, tasks, settings, and/or content is determined that is relevant to that context; each member of this set can be tagged or otherwise associated with at least one particular context; relevance score determined for each member of the determined set, such as by analyzing the available information including pattern, usage, user, etc.; once relevance scores are determined, subset of members of the set can be ranked; paragraph 0057, determined number of highest ranked members selected to be recommended to the user; respective icon for each of the selected members is determined; paragraph 0062, context associated with category; categories are logical groupings of applications related to particular contexts; active category determined using context information; paragraph 0066, profile used to determined, for any given time during the day, which applications are most likely to be utilized; this information is also utilized to select number of icons to be displayed for each category or context on the appropriate overlay; paragraph 0069, when overlay is to be displayed, device determines appropriate bucket in terms of time of day and uses duty cycles to rank applications; paragraph 0070, determining when different context are appropriate; different contexts enable different icons to be displayed based on applications that are determined to be relevant based on current contextual information; i.e. where a set of applications, functions, settings, etc., which are relevant to a determined context for a given user, is analogous to an acquired content list which matches the user profile and current context (which may include current usage data, such as viewed content), and where selecting icons corresponding to a subset of these for inclusion in the overlay is analogous to selecting GUI elements to be presented on a quick setting bar); and 
during said content being currently uninterruptedly presented to the user on said display by a presentation unit of the terminal client, updating the quick setting bar while said quick setting bar is not being displayed, said updating is conducted to include the one or more graphical user interface elements, such that only in response to a user operation for launching said quick setting bar, said one or more graphical user interface elements will be presented to the user in said launched quick setting bar (e.g. paragraph 0023, describing Fig. 3(a)-(d), user device has interface for email application active; if user wants to switch to different application, the user can use a finger or other object to swipe from near edge of the device; the swipe motion, upon detection by the device, can cause a contextual interface overlay 324 to be displayed on the display, including dynamically determined selection of icons based on context information; paragraph 0054, input causes contextual interface overlay to be displayed; in response to the input, available contextual data analyzed, determining current context; paragraph 0055, icons for subset selected for display in response to determining context; icons for subset can be displayed on contextual interface element/contextual interface overlay, that is displayed in response to the contextual menu input; paragraph 0057, respective icon for each of the selected members determined; determination as to whether there is preloadable data of the applications to be recommended and, if so, data can begin to be preloaded/obtained; paragraph 0059, allowing user to access/switch an application while running a different application; paragraph 0060, icons accessible using single motion/gesture; paragraph 0065, contextual interface overlay available at a system level as a pane hidden from view; i.e. as shown in Figs. 3(a)-(b) and 8(a)-(b) and as further described in the cited paragraphs, while content is currently presented (such as an email application interface, etc.), the user input to display the overlay is received; following this input, and only in response to this input (as no other portion of the specification describes the overlay being displayed for some other reason), the procedure of Fig. 8 is executed, including determining context, determining relevant applications, determining a subset, determining icons for inclusion in the overlay, and initiating preloading of any relevant data, where all of these steps are collectively analogous of updating the overlay, and occur prior to the overlay actually being displayed (i.e. as shown at step 810 of Fig. 8(a) and step 870 of Fig. 8(b); since these steps for preparing the overlay for display occur after the user input and prior to the overlay actually being displayed, the updating of the overlay (analogous to the quick setting bar) occurs while it is not displayed; moreover, as shown in Figs. 3(a) and 3(b), the email application interface is uninterruptedly displayed prior to, and at the time of receiving the user input, and continues to be displayed following the display of the overlay; therefore, the updating of the overlay also occurs during said content (the email application) being currently uninterruptedly presented, since all relevant steps occur after following the user input and prior to the display of the overlay interface);
wherein said quick setting bar is displayed only following a launching operation of the quick setting bar, conducted by said user, as an overlaying display layer displayed over a displayed presentation being presented when said quick setting bar is launched (e.g. paragraph 0023, interface of email application active on device; swipe motion, upon detection, causes contextual interface overlay to be displayed, as shown in Fig. 3(b) (i.e. overlaying the currently presented interface of the email application); paragraph 0052, overlay configured to appear based on user swipe location; paragraph 0054, contextual menu input causes contextual interface overlay to be displayed; paragraph 0055, once the subset is selected, the icons can be displayed on contextual interface element/overlay, which is displayed in response to the contextual menu input; paragraph 0057, determined icons can be displayed on contextual overlay; paragraph 0060, application icons come to the user, and are quickly and easily accessible by using a single motion or gesture;  paragraph 0062, context interface layers; paragraph 0065, contextual interface overlay available at a system level as a pane hidden from view; Fig. 8(a), showing that the process which eventually leads to display of the overlay begins with detecting the user’s input for launching the overlay; i.e. the overlay (analogous to a quick setting bar, displayed as an overlaying display layer) is generally hidden from view and is displayed only in response to receiving a user input for displaying it).
Although Dolbakian teaches an intelligent recommendation engine which can analyze any relevant and appropriate information to determine which icons to surface to the user (e.g. paragraph 0032, including information available to the device, backend, third party service, etc., including information about viewed content, recently received messages/email; paragraph 0035, any appropriate information that can help to determine the most likely applications can be utilized), including information which is presented to the user (as cited above), Dolbakian does not explicitly disclose the acquired content list matches the identified content currently presented to the user.
However, Kim teaches identifying content currently presented to the user on a display of said terminal client and that the acquired content list matches the identified content currently presented to the user (e.g. paragraph 0044, inferring tasks related to content of media content currently used by user, based on user profile information, providing mashup service to execute the tasks, provide service to user; paragraph 0046, user profile manager obtaining information about users; user profiles including information about usage history of media content; paragraph 0048, receive request for mashup service recommendation from user terminal, including in response to user’s selection of particular additional information tag from tags displayed on media content that is currently being played on user terminal; paragraph 0049, content analyzer component analyzing content of media content currently played on user terminal, search for additional information contained in the played media content; content of media content analyzed and used when task inferer component infers a task; paragraph 0051, searching for additional information in DB; paragraph 0052, displaying additional information found as additional information tags on the media content played on the user terminal; paragraph 0053, additional information including information about person, place, products currently played on terminal, tags provided to visually identify the additional information in content currently played on terminal; paragraph 0054, Fig. 2, displaying tags in broadcast content on terminal; paragraph 0055, user selection of particular tag displayed in current media content , receiving request for mashup service recommendation from terminal; paragraph 0057, task inferer inferring tasks related to selected tag “café” based on corresponding user profile; list of inferred tasks that is provided to the user terminal; paragraph 0058, as shown in Fig. 3, “famous restaurants task” and “travel task” are tasks inferred in response to selection of tag “café” and are displayed on terminal; i.e. where the currently displayed content includes both media content and tags visually identifying additional information contained in the media content, and a user selection causes a request to be sent for a list of tasks which is based both on the currently displayed (and selected) content and the user profile (which includes history), this returned list of tasks is analogous to an acquired content list which matches a user profile and identified content currently presented to the user).
Kim additionally teaches updating of the quick setting bar while said quick setting bar is not being displayed (e.g. paragraph 0057, task inferer inferring tasks related to selected tag “café” based on corresponding user profile; list of inferred tasks that is provided to the user terminal; i.e. as shown in Fig. 1, the list of tasks (which is ultimately displayed at the terminal) is inferred on the separate system 100 on which the tasks inferer 110 resides, and then this task list is provided for display on the user interface at the terminal device 200; therefore, since the task list itself is displayed, and the task list is created at a separate system and then transferred to the terminal for display, the task list, analogous to a quick setting bar, is updated (i.e. populated with the tasks which are to be displayed at the terminal) prior to the task list actually being displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian and Kim in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces), to incorporate the teachings of Kim (directed to providing services based on content of displayed media content) to include the capability to determine a task list which matches both currently displayed content at a user terminal and user profile information, where the task list is to be displayed at the user terminal and is generated at a separate device prior to being transferred to the user terminal, such that the quick setting bar comprising the displayed task list is updated prior to it being displayed.  One of ordinary skill would have been motivated to perform such a modification in order to overcome restrictions and limitations in providing information in the existing content reproducing environment and improve the user’s viewing environment for media content as described in Kim (paragraph 0045).
With respect to claim 6, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches the method further comprising: after updating the quick setting bar to include the one or more graphical user interface elements, receiving a user feedback, which directly changes the user profile and content list (e.g. paragraph 0038, whether user has actually accessed or used provided relevant information taken into consideration; device learning from pattern and utilizing as input or feedback affecting the next usage; paragraph 0053, user has option of changing which overlay is displayed, adding or removing icons for given context; paragraph 0062, context interface layers associated with categories; categories can be created manually by user; user can switch between categories; paragraph 0070, user has option to create contexts, add or remove items to specific contexts, and otherwise customize interface overlays).
With respect to claim 7, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the terminal client state is based on network connectivity, wherein said network connectivity is a member of a group consisting of:  cellular connection, non-cellular connection and a change in network connection from a first network connectivity to a second network connectivity (e.g. paragraph 0032, using available network information to determine user is in a movie theater and surface an option to adjust volume or enter airplane mode; connection information used in combination with other information to determine user is at an airport and surface appropriate application; paragraph 0035, utilizing information such as whether device is connected to wireless data network; paragraph 0047, obtained usage data including network data; paragraph 0068, prioritizing applications based on user having limited data plan; looking at information such as peripherals device is connected to, such as Bluetooth audio component, user’s car, etc.).
With respect to claim 8, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the terminal client state is based on available and/or unavailable cellular connection and available and/or unavailable non-cellular connection (e.g. paragraph 0032, using available network information to determine user is in a movie theater and surface an option to adjust volume or enter airplane mode; connection information used in combination with other information to determine user is at an airport and surface appropriate application; paragraph 0035, utilizing information such as whether device is connected to wireless data network; paragraph 0047, obtained usage data including network data; paragraph 0068, prioritizing applications based on user having limited data plan; looking at information such as peripherals device is connected to, such as Bluetooth audio component, user’s car, etc.; paragraph 0079, cellular network).
With respect to claim 9, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the terminal client state is based on a battery level threshold (e.g. paragraph 0071, battery power information utilized to determine appropriate context).
With respect to claim 10, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the terminal client state is based on a location trigger (e.g. paragraph 0016, current context based on information determinable for device, including geographic location of the device; paragraph 0022, providing icons most likely to be of use for location; paragraph 0024, determining type of location; paragraph 0028, configuring app with information most likely to be used at location; paragraph 0032, using location information to determine use is at movie theater/airport; paragraph 0036, using geolocation data to determine that device is not near home address, and deciding to not provide certain applications; paragraph 0039-0040, relevant information determined dynamically based on contextual data including geolocation information; determining user’s current geolocation has arrived at desired destination; paragraph 0045, historical usage data including location; paragraph 0047, usage data including geolocation data; paragraph 0048, icons differing by location; paragraphs 0049-0050, business location, home location; paragraph 0053, differences in icon selections due to different locations; paragraph 0055, work context determined in part on location).
With respect to claim 13, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the user profile is calculated according to location per time of the terminal client (e.g. paragraph 0028, tracking usage data associated with device, such as times of particular actions on particular days and a particular locations; day of the week and location; paragraph 0049, user device at location associated with place of business, time is midday on a weekday; based on historical data, assuming user is in work context; paragraph 0066, statistical regression profile to determine for given time during day most likely applications; this can be expanded to learn applications most likely for given location; segmenting time window; weekly profile; amount of time spent using application tracked for each segment or bucket of time).
With respect to claim 15, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the user profile is calculated according to applications running on the terminal client currently or at a predefined time window (e.g. paragraph 0066, statistical regression profile tracking applications user launches, exits, or switches to over multi week time frame; determining for any given time during the day which applications most likely to be utilized; segmenting time window; weekly profile; amount of time spent using application tracked for each segment or bucket of time).
With respect to claim 20, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein said terminal client is selected from a group consisting of:  a mobile device, a smartphone, a smart television, a computer, a laptop and a tablet (e.g. paragraph 0023, portable computing device such as electronic book reader, smart phone, tablet computer; desktop computers, notebook computers, personal data assistants, video gaming consoles, television set top boxes, smart televisions, wearable computers (e.g., smart watches and glasses), portable media players, and digital cameras, among others).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Mukherjee (US 20180336010 A1).
With respect to claim 14, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed, and Dolbakian further teaches wherein the user profile is calculated according to installed applications on the terminal client (e.g. paragraph 0058, installed applications; paragraph 0059, user accessing any application installed on the device; installed applications page; paragraph 0066, statistical regression profile used to track applications that a user launches, exists, switches to, etc.; i.e. usage patterns of user, such as in the form of a profile, are determined at least in part on usage of applications which are installed on the device).  Dolbakian and Kim do not explicitly disclose wherein the user profile is calculated according to uninstalled applications.
However, Mukherjee teaches wherein the user profile is calculated according to installed and uninstalled applications on the terminal client (e.g. paragraph 0038-0039, commands and corresponding actions limited in part by applications installed on client; if command/action is not available for an application installed on client, redirecting user to marketplace to install appropriate action; paragraph 0044, commands and actions limited to actions currently installed or may include collection of commonly used applications installed by a larger population; paragraph 0047, scanning index of applications installed on client to identify set or index of applications particular to the client and determine set of commands available for user for currently installed applications; this information can be used to identify relevant suggestions for applications; paragraph 0062, applications installed or available for installation; paragraph 0063, generating overlay UI including command/application currently being acted on, a different corresponding application installed or available to be installed on the client).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian Kim, and Mukherjee in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Mukherjee (directed to optimizing display engagement in action automation) to include the capability to determine a variety of contextual actions/applications available to a user, based on both applications which are installed on the client device and applications which are not installed on the client device.  One of ordinary skill would have been motivated to perform such a modification in order to provide a digital assistant which has easily customizable commands and actions which it can perform, thereby solving problems with conventional digital assistants such as being limited to capabilities implemented by service providers as described in Mukherjee (paragraphs 0023-0025).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Brisebois (US 20150065170 A1).
With respect to claim 4, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed. Dolbakian and Kim do not explicitly disclose wherein the storage is a network storage.
However, Brisebois teaches wherein the storage is a network storage (e.g. paragraph 0089, describing Fig. 5, identifying LBS application that is fitting for current location of mobile device and user by accessing application database 518 located externally from mobile device, such as at LBS server 402, that relates LBS applications available to the device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, and Brisebois in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Brisebois (directed to autonomous pull and display of location based service applications based on context) to include the capability to access the list of available applications/content for suggestion from network storage, such as a remote database.  One of ordinary skill would have been motivated to perform such a modification in order to enhance user experience with respect to location based service applications employed by user via mobile device by efficiently identifying and recieving applications based on context of the mobile device/user as described in Brisebois (paragraph 0022-0023).
With respect to claim 5, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed. Dolbakian and Kim do not explicitly disclose wherein the storage is a local storage with content stored on the client device.
However, Brisebois teaches wherein the storage is a local storage with content stored on the client device (e.g. paragraph 0089, describing Fig. 5, identifying LBS application that is fitting for current location of mobile device and user by accessing application database 516 located in memory of mobile device 502, such as at LBS server 402, that relates LBS applications available to the device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, and Brisebois in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Brisebois (directed to autonomous pull and display of location based service applications based on context) to include the capability to access the list of available applications/content for suggestion from local storage, such as a local database.  One of ordinary skill would have been motivated to perform such a modification in order to enhance user experience with respect to location based service applications employed by user via mobile device by efficiently identifying and recieving applications based on context of the mobile device/user as described in Brisebois (paragraph 0022-0023).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Sharma et al. (US 20190223229 A1).
With respect to claim 21, Dolbakian in view of Kim teaches all of the limitations of claim 1 as previously discussed.  Dolbakian and Kim do not explicitly disclose wherein said cellular network is a member of a group consisting of Long Term Evolution (LTE) and 5th Generation technology standard for cellular networks (5G).  However, Sharma teaches wherein said cellular network is a member of a group consisting of Long Term Evolution (LTE) and 5th Generation technology standard for cellular networks (5G) (e.g. paragraph 0008, device context information; paragraph 0023, system based around LTE architecture, but other technologies are supported; paragraph 0024, system may include components operating in accordance with other access technologies such as UTRAN, GERAN, WLAN, or 5G new RAT; paragraph 0025, implementing in accordance with LTE or 5G; paragraph 0038, terminal device operating context/application information supporting determination of which radio access technology is most appropriate for terminal seeking to connect to the network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, and Sharma in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Sharma (directed to allowing terminal device network connectivity based on application information relating to terminal device operating context) to include the capability for the device to connect to cellular networks including those implemented according to LTE or 5G standards.  One of ordinary skill would have been motivated to perform such a modification in order to allow future wireless communication networks to efficiently support connectivity for a wide range of devices, and to permit a network to determine which radio access technology is most appropriate to use to support the terminal device as described in Sharma (paragraph 0005, 0039).
Claims 2, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Gandhi (US 20190042071 A1.
With respect to claims 2, 17, and 19, Dolbakian in view of Kim teaches all of the limitations of claims 1, 16, and 18 as previously discussed, and Dolbakian further teaches the method further comprising:
receiving data indicative of the currently presented content and monitored user activity from a terminal client (e.g. paragraph 0024, usage data can include current usage data; collecting information in order to determined usage patterns attributable to a particular user, such as based on identity or type of user, type of location, whether user is commuting, whether user is left or right handed, male or female, etc.; user’s habits, routines, other usage data associated with computing device; paragraph 0028, tracking, recording, observing, and otherwise obtaining usage data associated with the device; learning patterns of user with respect to various applications and with respect to a specific application; paragraph 0032, utilizing information including viewing history information; paragraph 0035, orientation of device, way the user is holding the device; paragraph 0037, user browsing the web, spends a lot of time viewing information about Movie XYZ; observing, obtaining, analyzing this usage data, determining that data related to Movie XYZ is relevant for tonight, prioritizing media player application and loading contents of Movie XYZ prior to when the user typically watches movies; paragraph 0039, utilizing geolocation sensors, audio/video data in the environment around the device, etc.; paragraph 0040, user can be (i.e., is currently) utilizing map application to get to Joe’s Grille; paragraph 0056, available information including location, pattern, usage, orientation, motion, preference, history, etc.; paragraph 0058, items the user has viewed in the past; paragraph 0067, overall user usage monitored; paragraph 0068, device sensors, connections to peripherals, user’s car, etc.; i.e. the device collects and analyzes usage data, including current usage data, and including viewing history information, and information about applications in use, including information about applications currently in use; therefore, this information, including monitored user activity information and presented/displayed content is received, at least internally within the device performing the monitoring)
providing instructions (e.g. paragraph 0075, instructions stored in memory device for execution by processor; paragraph 0084, embodiments implemented using computing devices running software, etc.) to respond to user operation to launch the quick setting bar by presenting one or more graphical user interface elements on the quick setting bar, the one or more graphical user interface elements are selected to be instructed to be presented, based on data and a user profile calculated based on the user activity and the identified content currently presented to the user (e.g. paragraph 0023, describing Fig. 3(a)-(d), user device has interface for email application active; if user wants to switch to different application, the user can use a finger or other object to swipe from near edge of the device; the swipe motion, upon detection by the device, can cause a contextual interface overlay 324 to be displayed on the display, including dynamically determined selection of icons based on context information; paragraph 0053, dynamic determination/selection based on contextual information at the point in time; paragraph 0054, input causes contextual interface overlay to be displayed; in response to the input, available contextual data analyzed, determining current context; paragraph 0055, selection of relevant applications for current context determined; set of applications associated with particular context, such as “work”; determining subset of these based on current contextual values; paragraph 0056, Fig. 8(b), current context determined and, based on current context, a set of applications, functions, tasks, settings, and/or content is determined that is relevant to that context; each member of this set can be tagged or otherwise associated with at least one particular context; relevance score determined for each member of the determined set, such as by analyzing the available information including pattern, usage, user, etc.; once relevance scores are determined, subset of members of the set can be ranked; paragraph 0057, determined number of highest ranked members selected to be recommended to the user; respective icon for each of the selected members is determined; paragraph 0062, context associated with category; categories are logical groupings of applications related to particular contexts; active category determined using context information; paragraph 0066, profile used to determined, for any given time during the day, which applications are most likely to be utilized; this information is also utilized to select number of icons to be displayed for each category or context on the appropriate overlay; paragraph 0069, when overlay is to be displayed, device determines appropriate bucket in terms of time of day and uses duty cycles to rank applications; paragraph 0070, determining when different context are appropriate; different contexts enable different icons to be displayed based on applications that are determined to be relevant based on current contextual information; i.e. a set of instructions, executed by a processor, such as at the terminal client, are provided, for responding to the user’s input to display the hidden contextual overlay, which is populated with icons/GUI elements selected based data, such as usage data, and a user profile calculated based on user activity, including content which is viewed by the user); and
providing at the terminal client the instructions to respond to the user operation to launch the quick setting bar by presenting the one or more graphical user interface elements on the quick setting bar (e.g. paragraphs 0023, 0053, 0055, 0056, 0057, 0062, 0066, 0069, 0070, 0079, 0084, Figs. 3 and 8, as previously cited, the instructions are provided for execution at least at the terminal client device to allow the client device to respond to the user’s input for displaying the contextual overlay).
Assuming arguendo that Dolbakian does not explicitly disclose that the one or more graphical user interface elements are selected to be instructed to be presented, based on a user profile calculated based on the identified content currently presented to the user, Kim further teaches that the one or more graphical user interface elements are selected to be instructed to be presented, based on a user profile calculated based on the identified content currently presented to the user, and Kim further teaches at least receiving by a server data indicative of a currently presented content (e.g. paragraph 0044, inferring tasks related to content of media content currently used by user, based on user profile information, providing mashup service to execute the tasks, provide service to user; paragraph 0046, user profile manager obtaining information about users; user profiles including information about usage history of media content; paragraph 0048, receive request for mashup service recommendation from user terminal, including in response to user’s selection of particular additional information tag from tags displayed on media content that is currently being played on user terminal; paragraph 0049, content analyzer component analyzing content of media content currently played on user terminal, search for additional information contained in the played media content; content of media content analyzed and used when task inferer component infers a task; paragraph 0051, searching for additional information in DB; paragraph 0052, displaying additional information found as additional information tags on the media content played on the user terminal; paragraph 0053, additional information including information about person, place, products currently played on terminal, tags provided to visually identify the additional information in content currently played on terminal; paragraph 0054, Fig. 2, displaying tags in broadcast content on terminal; paragraph 0055, user selection of particular tag displayed in current media content , receiving request for mashup service recommendation from terminal; paragraph 0057, task inferer inferring tasks related to selected tag “café” based on corresponding user profile; list of inferred tasks that is provided to the user terminal; paragraph 0058, as shown in Fig. 3, “famous restaurants task” and “travel task” are tasks inferred in response to selection of tag “café” and are displayed on terminal; i.e. where the currently displayed content includes both media content and tags visually identifying additional information contained in the media content, and a user selection causes a request to be sent for a list of tasks which is based both on the currently displayed (and selected) content and the user profile (which includes history), this returned list of tasks is analogous to an acquired content list which matches a user profile and identified content currently presented to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian and Kim in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces), to incorporate the teachings of Kim (directed to providing services based on content of displayed media content) to include the capability to determine a task list which matches both currently displayed content at a user terminal and user profile information, where the task list is to be displayed at the user terminal and is generated at a separate device (i.e. a service/server) prior to being transferred to the user terminal, based on information regarding the currently displayed content which is received at the device.  One of ordinary skill would have been motivated to perform such a modification in order to overcome restrictions and limitations in providing information in the existing content reproducing environment and improve the user’s viewing environment for media content as described in Kim (paragraph 0045).
Although Dolbakian generally teaches that its computing functions may be implemented in a wide variety of environments, where at least some services are provided by a server (e.g. paragraph 0085, various aspects implemented as web service; paragraph 0087, web server running applications, etc.), Dolbakian and Kim do not explicitly disclose that:
the data indicative of the monitored user activity are received by a server; and
the instructions are sent to the terminal client.
However, Gandhi teaches the method further comprising: 
receiving by a server data indicative of a currently presented content and monitored user activity from a terminal client (e.g. paragraphs 0002-0003, monitored context, usage patterns, etc. associated with user and device; paragraphs 0035-0037, Fig. 3, device 110 interoperates with digital assistant which performs selection of applications for display; accessing digital assistant remotely or via digital assistant service over network; local digital assistant working in combination with digital assistant service; local and remote digital assistants; optimization client instantiated and operating on remote server; paragraph 0041, Fig. 6, user/usage patterns; paragraph 0042, usage patterns based on applications used; paragraph 0043, identifying current context data, including context data described in Fig. 6; paragraph 0046, user streaming television show, etc.; i.e. the current context of the device, including which applications/content are currently displayed, is identified; i.e. where user activity on a device, including real time context such as application usage and content consumption, is monitored and utilized with a remote digital assistant/service and optimization service on a server, the monitored context will be sent as data to the relevant servers of the remote digital assistant/optimization services; paragraph 0049, user feedback transmitted to digital assistant; i.e. where at least a user selection providing feedback regarding a presented GUI is analogous to data indicative of the currently presented content and monitored activity); 
providing instructions to present one or more graphical user interface elements on the quick setting bar, the one or more graphical user interface elements are selected to be instructed to be presented, based on data and a user profile calculated based on the user activity (e.g. paragraph 0003, creating history based on user’s application usage associated with visits to coffee shop, historical user pattern; paragraph 0004, intelligently selecting application icons based on user history of interaction; paragraph 0005, organizing GUI based on state of system processes/resources; paragraph 0039, describing Fig. 5, identified relevant icons and system performances based on context data, presentations 505, 510, 515 show different icons associated with applications the digital assistant has selected based on current or future predicted context; i.e. where at least the arrangement of icons in presentation 515 is analogous to a quick setting bar; paragraph 0041, prior user patterns/usage (i.e. a user profile based on activity and state); paragraph 0042, identifying usage patterns based on prior context data, where usage patterns are based on applications or programs used in various situations; paragraph 0044, selecting associated icons for presentation on display based on usage patterns/real-time context data; paragraph 0047, organizing relevant icons; i.e. where a history/historical usage pattern created based on user application usage in a variety of situations including terminal location, calendar data, etc. is analogous to a user profile calculated based on user activity and client state; further, since the usage pattern data includes information about a plurality of applications used in a plurality of usage contexts, the usage pattern data also constitutes list of content (applications), where the usage data including the list of content/applications is stored as noted in paragraph 0003 and is therefore acquired from a storage; note also that GUI presentations having different icons associated with applications are stored in memory for future use, which also appears analogous to a content list acquired from storage; paragraph 0051, selecting applications based on user preferences; paragraph 0057, identifying loyalty app stored on user’s phone and accordingly displaying that application; i.e. where the remote digital assistance service/digital assistant and optimization service perform the functions of determining which GUI elements to present based on user usage patterns as cited above with respect to paragraphs 0035-0037, the result of the determination will be sent to the client device, analogous to providing instructions to the client device to display the determined GUI elements/applications); and 
sending to the terminal client the instructions to present the one or more graphical user interface elements on the quick setting bar (e.g. paragraph 0004, current device display configured to feature selected icons in contextual GUI; paragraph 0039 and Fig. 5 as cited above, showing selected icons in a bar-like configuration, along with other presented content such as at least status bar at the top of the screen; paragraph 0048, describing Fig. 9, presentation and selection of icons relevant to use scenario; presenting selected video and coffee application for current scenario; i.e. where the remote digital assistance service/digital assistant and optimization service perform the functions of determining which GUI elements to present based on user usage patterns as cited above with respect to paragraphs 0035-0037, and the display of the selected elements is to be performed at the client device connected to these servers over the network, the result of the determination will be sent to the client device, analogous to providing instructions to the client device to display the determined GUI elements/applications).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, and Gandhi in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Gandhi (directed to optimizing contextual experience based on location), to include the capability to collect data, indicative of currently presented content and monitored user activity (i.e. as taught by both Dolbakian, and Gandhi), and to send the collected data to a server (i.e. as taught by Gandhi), and to further provide instructions for launching the quick setting bar (i.e. where these instructions are already taught by Dolbakian) by sending the instructions to the terminal client (i.e. as taught by Gandhi, sending instructions regarding which contextually relevant icons to display, such as in the overlay interface of Dolbakian, where this overlay interface is displayed in response to the user’s launching operation as cited above).  One of ordinary skill would have been motivated to perform such a modification in order to enable device operations to be optimized for a resource-efficient user experience, and enable improvements in device operations to be realized by conserving system resources and selecting, organizing, and displaying contextually-relevant and useful icons to the user throughout the day as described in Gandhi (paragraph 0007).
With respect to claim 11, Dolbakian in view of Kim, further in view of Gandhi teaches all of the limitations of claim 2 as previously discussed, and Gandhi further teaches wherein sending said data indicative of the currently presented content to the server is done every predefined time interval (e.g. paragraphs 0035-0037, Fig. 3, device 110 interoperates with digital assistant which performs selection of applications for display; accessing digital assistant remotely or via digital assistant service over network; local digital assistant working in combination with digital assistant service; local and remote digital assistants; optimization client instantiated and operating on remote server; paragraph 0059, constantly and periodically determining and inferring associations and connections; paragraph 0061, digital assistant regularly and periodically determining relevant applications and updating user interface 1715; paragraph 0062, Fig. 17, determining/updating applications at a reduced rate 1725; paragraph 0064, user setting to reduce rate; paragraph 0068, periodically monitoring user location, periodically identifying associated locations based on context data, periodically updating determined application; i.e. where the remote digital assistance service/digital assistant and optimization service perform the functions of determining which GUI elements to present based on user usage patterns as cited above with respect to paragraphs 0035-0037, the current/real-time device context (including current application usage) is required for the server based assistant/optimization service to perform its periodic operations for determining relevant applications and performing user interface updates, the real-time context data (including current application usage, such as displayed applications) will be sent from the client device to the server/service based on a designated rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, and Gandhi in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces) and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Gandhi (directed to optimizing contextual experience based on location), to include the capability to collect data, indicative of currently presented content and monitored user activity (i.e. as taught by both Dolbakian, and Gandhi), and to send the collected data, on a regular and periodic basis, to a server (i.e. as taught by Gandhi).  One of ordinary skill would have been motivated to perform such a modification in order to enable device operations to be optimized for a resource-efficient user experience, and enable improvements in device operations to be realized by conserving system resources and selecting, organizing, and displaying contextually-relevant and useful icons to the user throughout the day as described in Gandhi (paragraph 0007).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Gandhi, further in view of Mukherjee (US 20180336010 A1).
With respect to claim 3, Dolbakian in view of Kim, further in view of Gandhi teaches all of the limitations of claim 2 as previously discussed.  Dolbakian and Kim do not explicitly disclose the method further comprising accessing an Ad server system and retrieving a matched advertisement to be presented to the user, based on the user profile and the data calculated based on the user activity.
However, Mukherjee teaches the method further comprising accessing an Ad server system and retrieving a matched advertisement to be presented to the user, based on the user profile and the data calculated based on the user activity (e.g. paragraph 0040, dynamic generation of UI elements by server based on contextual data; paragraph 0045, contextual data including device, profile, and historical information; historical information includes commands previously provided, device information history, profile information history; using command and action library and contextual data to for analysis and providing relevant and useful information to client user; paragraph 0060, UI elements stored remotely in server and retrievable by digital assistant; paragraph 0063, generating interface overlay UI element including relevant content, such as content that, based on contextual data, is likely to be of interest to the user, such as an advertisement for service, good, transaction, or other application that can potentially fulfill a need of the user based on contextual data; third party content; See also Figs. 6C, 8A, and 8B, respectively showing UI elements 670, 810, and 820, with content determined to be contextually relevant; i.e. the server, which provides UI elements based on contextual data including device, profile, and historical information, where the UI elements contain advertising content, is analogous to an ad server system from which a matched advertisement is retrieved).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, Gandhi, and Mukherjee in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces), Gandhi (directed to optimizing contextual experience based on location), and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Mukherjee (directed to optimizing display engagement in action automation) to include the capability to retrieve, based on the user profile and activity data, relevant targeted advertising content from a server which is to be presented on the contextual user interface.  One of ordinary skill would have been motivated to perform such a modification in order to provide a digital assistant which has easily customizable commands and actions which it can perform, thereby solving problems with conventional digital assistants such as being limited to capabilities implemented by service providers as described in Mukherjee (paragraphs 0023-0025).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dolbakian in view of Kim, further in view of Gandhi, further in view of Alberth, Jr. et al. (US 20130297704 A1).
With respect to claim 12, Dolbakian in view of Kim, further in view of Gandhi teaches all of the limitations of claim 2 as previously discussed.  Although Gandhi teaches that the process of monitoring device context/usage patterns and determining relevant applications based on these may be performed at a server device (e.g. paragraphs 0035-0037), and therefore teaches sending said data indicative of the currently presented content to the server (e.g. paragraphs 0002-0003, monitored context, usage patterns, etc. associated with user and device; paragraphs 0035-0037, Fig. 3, device 110 interoperates with digital assistant which performs selection of applications for display; accessing digital assistant remotely or via digital assistant service over network; local digital assistant working in combination with digital assistant service; local and remote digital assistants; optimization client instantiated and operating on remote server; paragraph 0041, Fig. 6, user/usage patterns; paragraph 0042, usage patterns based on applications used; paragraph 0043, identifying current context data, including context data described in Fig. 6; paragraph 0046, user streaming television show, etc.; i.e. the current context of the device, including which applications/content are currently displayed, is identified; i.e. where user activity on a device, including real time context such as application usage and content consumption, is monitored and utilized with a remote digital assistant/service and optimization service on a server, the monitored context will be sent as data to the relevant servers of the remote digital assistant/optimization services; paragraph 0049, user feedback transmitted to digital assistant; i.e. where at least a user selection providing feedback regarding a presented GUI is analogous to data indicative of the currently presented content and monitored activity), Gandhi does not explicitly disclose wherein sending said data is done at the server request.
However, Alberth teaches wherein sending said data is done at the server request (e.g. paragraph 0058, describing Fig. 3, server receiving context information from devices; primary communication device periodically sending context information to server; server requests context information from current primary communication device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Dolbakian, Kim, Gandhi, and Alberth in front of him to have modified the teachings of Dolbakian (directed to contextual launch interfaces), Gandhi (directed to optimizing contextual experience based on location), and Kim (directed to providing services based on content of displayed media content), to incorporate the teachings of Alberth (directed to coordinating communications between devices of a user, using context information) to include the capability for the server (i.e. the server hosting the assistant/optimization modules of Gandhi) to request device context information (i.e. where this includes current/real-time application usage information, such as content being consumed at a location as taught by Gandhi) from the terminal device (i.e. as taught by Alberth).  One of ordinary skill would have been motivated to perform such a modification in order to allow for coordination of communications between devices as described in Alberth (paragraph 0004, 0013).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Slocum teaches updating user interfaces while they are not displayed (e.g. paragraph 0008, updating selected overlay application prior to selectively displaying the selected overlay application, where updating the selected overlay application comprises streaming data to the selected overlay application, determining a location for display, storing subset of plurality of overlay applications, creating custom overlay application, and including the custom overlay application in the plurality of applications; paragraph 0044, overlay applications that present user (i.e. applets or widgets via an overlay) with dynamic or substantially live information associated with current event, program, or status of an element of the media presentation system on which they are implemented, conveying information associated with local weather, sports scores, stock market data, ski reports, flight information, currently popular shows/movies, time until start of program, list of programs currently watched, amount of available hard disk space, amount of recorded programs in playlist, next program scheduled, etc.; overlay applications may be presented in list format such as overlay list 602 shown in screenshot 600 of Fig. 6; paragraph 0053, activating selected overlay applications, enabling execution of the overlay applications to display updated information; paragraph 0056, contents of overlay 502 updated periodically, continuously, or at time when changes in information related to overlay 502 are occurring; paragraph 0058, Fig. 6, one or more overlays displayed over full screen display of media (currently tuned program); such overlays set in a list including plurality of overlays, such as list 602 having a plurality of cells to include plurality of overlays; paragraph 0063, overlay application synced with broadcast of program to correspond with events of each episode; user setting multiple overlays to toggle or cycle, injecting advertisement into cycle or progression of overlays; overlay applications dedicated to advertisements which may cycle and update according to newly available products or sales; paragraph 0079, updating selected overlay application prior to selectively displaying the selected overlay application, where updating the selected overlay application comprises streaming data to the selected overlay application, determining a location for display, storing subset of plurality of overlay applications, creating custom overlay application, and including the custom overlay application in the plurality of applications).
Ku teaches a user input to launch the display of a set of user interface elements which are based on currently presented content, in an overlaying display layer (e.g. abstract, touch gesture applied to touch screen while first page displayed, displaying at least one function icon corresponding to information displayed on page in panel; if first page converted to second page, at least one function icon is changed to another function icon corresponding to information displayed on second page; paragraphs 0156-0162, describing Figs. 2A-D, while first screen information 201 is displayed, touch gesture is dragged 211, recognizing as command for generating panel region; region having predetermined transparency gradually withdrawn from lower end of touch screen along path of drag input, while region is withdrawn display state of first screen information 201 is maintained; panel region 220 displayed in first part of screen, first screen information continuously output to second part of screen, both parts maintain activated state, user may control information output to panel region 220 and first screen information 201 based on respective touch inputs; panel region 220 may have transparency such that part of screen information 201 is viewed as glass through panel region 220, i.e. viewed transparently through panel region 220; information related to first screen information 201 output to panel region; see also Fig. 4, describing associated process, and paragraphs 0171-0173, providing first function icon corresponding to information displayed on first page in generated panel region, such as an object, icon, or menu for executing a specific function which may match or correspond to a menu of the first page or to an object for applying a specific function to information displayed on the first page; if first page is converted into second page, changing first function icon into a second function icon corresponding to information displayed on second page; paragraph 0181-0182, describing Fig. 5, input received, panel region 520 appears from lower end of screen to gradually cover lower part of screen 501; panel region 520 is layered on screen 501, and network setting screen 501 is layered below the panel region 520; paragraph 0185, layering below panel region; see also Fig. 6, described in paragraphs 0192-0194, setting screen 601a corresponding to first page displayed on screen, preset touch gesture is applied, panel region 620 is withdrawn and quick icons 621, 622, 623 of setting menu items are displayed in panel region 620; if scroll operation applied to panel region, setting screen 601b corresponding to second page layered below panel region 620 is scrolled, setting screen corresponding to third page is output, and quick icons 621-623 are also scrolled and replaced with icons 624 and 625 of new setting menu items; paragraph 0199, describing panel region and screen layered below it; paragraph 0213, home screen layered below panel region).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179